Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 1 of 19 Pageid#: 1003




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                           LYNCHBURG DIVISION

   UNITED STATES OF AMERICA )
                            )
   v.                       )               Case No. 6:15CR00005
                            )
   ROBERT SCOTT MATTINGLEY )                Hon. Norman K. Moon


        REPLY IN SUPPORT OF COMPASSIONATE RELEASE MOTION

        The Government’s opposition can be summarized in five points. First, that

  Mr. Mattingley has not presented a home plan, or transportation plan. Second, that

  Mr. Mattingley is “unlikely” to contract COVID-19 at FMC Devens. Third, that

  because he has not been released through the CARES Act, this court should not

  release him. Fourth, that this Court does not have the authority to place him in

  home confinement. Fifth, that the § 3553 factors weigh against release because he

  has not been paying his restitution. All of these concerns are addressed here.

        I.     Mr. Mattingley’s Home Plan and Transportation Plan

        Mr. Mattingley’s wife, Patty Mattingley, is currently employed full-time but

  is working remotely due to COVID-19. As a result, she is in the perfect position to

  be able to monitor his health conditions and transport him to his physicians at

  Centra Health, Lynchburg Family Physicians, UVA, Central Medical Group

  Urology, Centra Medical Group Physical Therapy and Pain Management. The

  government correctly notes that Mr. Mattingley’s chronic health concerns pre-date

  his incarceration, which means he already has a network of care providers that

  have established relationships with him. If Ms. Mattingly is unable to transport
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 2 of 19 Pageid#: 1004




  him for any reason, his adult son and daughter who both live in Lynchburg are also

  able to assist.

         What is more, United States Probation Officer Sean Sweeney visited Mr.

  Mattingley’s residence in January of 2019 – the same residence he lived at while on

  bond – in connection with a prior compassionate release motion. And the residence

  was approved for release then. Nothing has changed.

         Mr. Mattingley’s wife will personally drive to FMC Devens to pick him up if

  the Court releases him.

         II.    Mr. Mattingley is More Likely to Contract COVID-19 at FMC
                Devens Than if He was Released

         The government’s position on COVID-19 in the Bureau of Prisons is summed

  up this way: “Unfortunately and inevitably, some inmates have become ill, and

  more likely will in the weeks ahead.” Gov’t Opp. at p. 5. This chart shows the

  number of active (non-recovered)

  COVD-19 cases in the Bureau of

  Prisons by day since the first reported

  case. It is certainly unfortunate and

  inevitable that more and more inmates

  are going to get COVID-19 while

  incarcerated, but it is not inevitable that Mr. Mattingley be one of them. The best

  evidence that the BOP cannot control the spread of COVID-19 is that the BOP has

  utterly failed to control the spread of COVID-19 thus far. The BOP first began

  issuing medical and screening guidance in January and February 2020, instituted a


                                            2
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 3 of 19 Pageid#: 1005




  nationwide lockdown on March 24th, instituting the enhanced procedures and

  protocols described in the Government’s Exhibit 1 in mid-March, but the BOP’s self-

  reported numbers show a steeply rising curve and likely significantly undercount

  the reality.

         This Court should not bet Mr. Mattingley’s safety on the fact that FMC

  Devens has had only one reported case to date. Testing at BOP facilities has varied

  widely, and BOP acknowledges that some facilities are simply not testing for

  COVID-19. 1 That means that any facility that self-reports few, or zero cases may

  simply not be testing for the virus. See United States v. Asaro, 2020 WL 1899221, at

  *3 (E.D.N.Y. Apr. 17, 2020) (noting that, where there are no reported cases in a

  facility, “absent more information about how much testing the BOP is conducting, it

  is possible that undetected cases are present in the facility,” and emphasizing that

  “[t]he virus is spreading” in the state where the federal prison is located). Upon

  information and belief, FMC Devens has reported one case because that inmate

  tested positive not at FMC Devens, but at an outside hospital. That inmate has

  since died from the virus.

         Second, all of the BOP facilities where people are sick, dead, or dying started

  out with zero reported cases—and the situation turned deadly quickly. To Mr.



  1Nicholas Chrastil, Louisiana Federal Prison No Longer Testing Symptomatic
  Inmates for Coronavirus Due To ‘Sustained Transmission,’ The Lens (Mar. 31,
  2020), https://bit.ly/34Az7tf; see also Cary Aspinwall & Joseph Neff, These Prisons
  Are Doing Mass testing for COVID-19—And Finding Mass Infections, The Marshall
  Project (Apr. 24, 2020), https://www.themarshallproject.org/2020/04/24/these-
  prisons-are-doing-mass-testing-for-covid-19-and-finding-mass-infections (“Federal
  officials have largely given up testing at a half dozen prisons . . . .”).
                                             3
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 4 of 19 Pageid#: 1006




  Mattingley’s knowledge, FMC Devens has not been actively testing inmates for

  COVID-19, and the government has failed to provide any proof, by way of a

  declaration from the BOP, that FCI-Devens is actively testing and that there are

  genuinely no remaining cases there.

        Not only would a failure to test explain FMC Devens’ lack of positive cases,

  but it would be consistent with the BOP’s modus operandi around the country. In at

  least one facility, the BOP has declared all inmates presumptively infected, stopped

  testing altogether, and is refusing to release infection estimates. 2 In another, the

  president of the correctional officers’ union estimates inmate infection at 600% of

  BOP’s public numbers. 3 One BOP employee told news reporters that “the Bureau is

  playing with these numbers . . . , if they don’t test ‘em and they don’t get confirmed

  they don’t have to be reported.” 4 As an example, only nineteen people out of the

  combined 2,400 people incarcerated at the Metropolitan Detention Center and




  2 Nicholas Chrastil, supra note 5 (“But the spokesperson said that the BOP would
  not be releasing the number of presumed positive cases, making it impossible to
  know how many prisoners at the facility have actually contracted the virus.”).
  3 Staff report, Elkton union president reports different COVID-19 stats than Federal

  Bureau of Prisons, WKBN News, Lisbon Ohio (Apr. 9, 2020), https://bit.ly/2VtyPAv.
  At FCI-Elkton, the BOP reported much lower numbers in its official count than
  those inside the prison. The BOP reported just 10 inmate infections, while the
  correctional union president said management inside the prison provided strikingly
  higher numbers: 67 positive or symptomatic and isolated, 44 hospitalized, 14 on
  ventilators, 12 staff infected, and three dead. Id.
  4 Chrastil, supra note 2; Walter Pavlo, Bureau of Prisons Underreporting COVID-19

  Outbreaks in Prison, Forbes (Apr. 1, 2020),
  https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-prisons-
  underreporting-outbreaks-in-prison/#719057947ba3 (quoting BOP spokesperson
  Sue Allison, who confirmed that the BOP’s reporting “does not necessarily account
  for unconfirmed (non-tested) cases.”).
                                             4
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 5 of 19 Pageid#: 1007




  Metropolitan Correctional Center in New York City had been tested as of April 23. 5

  Senators Dick Durbin (D-IL) and Chuck Grassley (R-IA) have publicly questioned

  whether the BOP’s numbers are accurate and whether the BOP is downplaying the

  threat of COVID-19 behind bars. 6

        Testing matters. Out of 2,700 tests conducted nationwide by the BOP, nearly

  2,000 came back positive—roughly 70%. 7 If this figure is generalizable to the

  broader population in the BOP’s care, all of those people are in grave danger. We

  should not feel comforted by a facility reporting zero cases if that facility is not

  testing any of the people in its care.

         Moreover, because of how quickly COVID-19 spreads in a prison

  environment, facilities with zero cases can become deadly hotspots within a matter

  of days or weeks. For example, on April 3, the government opposed release in

  another case in this district, for an inmate at FCI–Butner, citing all of the same

  BOP COVID-19 policies, such as screening, visitation lockdown, and social

  distancing, as being sufficient to prevent the spread of COVID-19 within Butner.

  See United States v. Rumley, No. 08-cr-5, Dkt. 185, at 4–7 (W.D. Va. Apr. 3, 2020).

  As of April 1, 2020, there were just 9 confirmed inmate cases of COVID-19 across


  5 Andrew Cohen, Federal Prisons Told Inmates They Were Coming Home Because of
  COVID-19. Then They Took It Back, Slate (Apr. 28, 2020), https://slate.com/news-
  and-politics/2020/04/federal-prisons-reverse-covid-19-releases-william-barr.html.
  6 Letter from Senators Durbin & Grassley to Inspector General Michael Horowitz

  (Apr. 21, 2020),
  https://www.durbin.senate.gov/imo/media/doc/DOJ%20IG%20COVID-
  19%20BOP%20letter%20final%20signed.pdf.
  7 Michael Balsamo, Over 70% of tested inmates in federal prisons have COVID-19,

  Associated Press (Apr. 29, 2020),
  https://apnews.com/fb43e3ebc447355a4f71e3563dbdca4f.
                                              5
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 6 of 19 Pageid#: 1008




  the multiple Butner facilities. By April 14th, four incarcerated people had died and

  45 were confirmed infected. 8 By May 4, six incarcerated people had died and 210

  were confirmed infected.13 And, despite the BOP’s “precautions,” the virus has

  infected Butner’s medical center, which houses extremely medically vulnerable

  inmates like Mr. Mattingley. 9 And the inmate in question, Mr. Rumley, has now

  tested positive for COVID-19. See Rumley, No. 08-cr-5, Dkt. 202.

        FCI-Terminal Island is another example of this troubling phenomenon of rosy

  prognostications followed by a facility plunging into illness and death. As of April

  13, 2020, that prison reported seven positive cases among its incarcerated

  population and two positive staff cases. 10 As of May 4, 2020, those numbers have

  exploded—623 prisoners have tested positive, and five have died. Fourteen staff

  members have tested positive as well. Similar outbreaks have occurred at federal

  prisons in Elkton, Oakdale, and Fort Worth. 11 Even the Metropolitan Correctional


  8 COVID-19 Coronavirus page, Federal Bureau of Prisons (archived copy, Apr. 14,
  2020),
  https://web.archive.org/web/20200415200817/https://www.bop.gov/coronavirus/index
  .jsp.
  9 Id.
  10 Id.
  11 See, e.g., Debbie Holmes, After Six COVID-19 Deaths, Judge Orders Elkton Prison

  to Transfer At-Risk Inmates, WOSU Radio (Apr. 22, 2020),
  https://radio.wosu.org/post/after-six-covid-19-deaths-judge-orders-elkton-prison-
  transfer-risk-inmates#stream/0 (discussing Elkton); Sadie Gurman, et al.,
  Coronavirus Puts a Prison Under Siege, Wall Street Journal, (Apr. 6, 2020),
  https://www.wsj.com/articles/inside-oakdale-prison-our-sentences-have-turned-into-
  death-sentences-11586191030 (discussing Oakdale); Scott Gordon, COVID-19 Cases
  Nearly Quadruple Inside Fort Worth Federal Medical Prison, NBC DFW (Apr. 23,
  2020), https://www.nbcdfw.com/news/coronavirus/covid-19-cases-quadruple-to-132-
  at-fort-worth-federal-prison/2356912/ (discussing Fort Worth); Mitchell McCluskey
  et al., A North Carolina prison complex has 60 inmates and 23 staff members with
  coronavirus, CNN (Apr. 12, 2020), cnn.com/2020/04/12/us/butner-prison-
                                             6
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 7 of 19 Pageid#: 1009




  Center in Chicago has not been immune—despite optimism in late March that a

  defendant at the MCC was safe because “Defendant has failed to cite to any

  evidence that Covid-19 is in the area within the facility within which he is currently

  housed.” 12 As of May 4, 2020, 98 detainees at the MCC have tested positive, along

  with 21 staff members. 13

        It bears repeating that COVID-19 is already in FMC Devens’ community—

  meaning it is only a matter of time before a guard or other staff carries it into the

  facility, in the event that has not already happened. At the time of his last motion

  one week ago, there were 13,416 confirmed cases in Middlesex County,

  Massachusetts. As of yesterday, there were 15,980. 14 It makes little sense to wait

  for an outbreak before releasing Mr. Mattingley, who is at great risk, and who has a

  confirmed release plan, and who the BOP has categorized as having the lowest

  possible risk of recidivism. See BOP Records attached to dkt # 141-1 at p. 3.

        This Court should not put its faith in the BOP’s action plan. Comparing the

  situation in BOP facilities to what is happening in the rest of the country only puts

  the crisis into starker relief. In BOP facilities, there are 12.84 COVID-19 infections



  coronavirus-cases/index.html. Just last Friday, an outbreak of COVID-19 cases at
  the Federal Medical Center in Lexington, Kentucky “led to a sharp increase” in the
  area’s COVID-19 cases, “when the city had settled into a period of relatively few
  new cases.” Daniel Desrochers, Outbreak of COVID-19 reported at Federal Medical
  Center in Lexington: 33 inmates positive, Lexington Herald-Leader (May 1, 2020),
  https://www.kentucky.com/news/coronavirus/article242449731.html.
  12 United States v. Price, 18-CR-597, Dkt. 70 (Mar. 23, 2020) (Kendall, J.) (denying

  defendant’s motion for pretrial release).
  13 COVID-19 Coronavirus page, Federal Bureau of Prisons (May 4, 2020),

  https://www.bop.gov/coronavirus/index.jsp.
  14 https://www.mass.gov/doc/covid-19-dashboard-may-5-2020/download


                                             7
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 8 of 19 Pageid#: 1010




  per 1000 people—as compared with 3.51 infections per 1000 people in the broader

  United States. 15 This difference is not surprising, given the BOP’s haphazard

  approach to testing. As the Washington Post recently noted: “In early March, after

  numerous warning[s] from public health officials about the virus in jails and

  prisons, federal prosecutors were arguing in court filings that prisoners were more

  protected from covid-19 inside a prison than out. A few weeks later, the Federal

  Bureau of Prisons put out a statement boasting that only 10 inmates had tested

  positive. But that’s because the agency wasn’t testing.” 16 Without widespread

  testing, the BOP can do little more than screen for symptomatic coronavirus

  carriers, mask and isolate any they find, and bar visitors. 17

        Moreover, the BOP has failed to consistently follow its own “Action Plan.”

  Staff who should be quarantined after exposure are not. 18 Prisons are failing to

  stock basic essentials like soap. 19 The situation is so dire that a union representing

  30,000 BOP employees has filed an OSHA complaint because “staff who were



  15 BOP-Reported Positive Tests for COVID-19 Nationwide, Federal Defenders of
  New York (last visited May 4, 2020), https://federaldefendersny.org/.
  16 Radley Balko, Stopping covid-19 behind bars was an achievable moral imperative.

  We failed., Washington Post (May 1, 2020),
  https://www.washingtonpost.com/opinions/2020/05/01/stopping-covid-19-behind-
  bars-was-an-achievable-moral-imperative-we-failed/.
  17 See Bureau of Prisons, BOP Implementing Modified Operations,

  https://bit.ly/2XzmsFt.
  18 Joseph Neff & Keri Blakinger, Federal Prisons Agency “Put Staff in Harm’s Way”

  of Coronavirus, The Marshall Project (Apr. 3, 2020), https://bit.ly/2VkWuTC.
  19 See Letter from Jerrold Nadler, Chair, House Judiciary Comm., to William Barr,

  Att. Gen., at 1 (Apr. 10, 2020) (“Reports from inside the Oakdale facility indicate
  that there is a continuing lack of availability of personal hygiene products and that
  general sanitation is lacking.”) (citing Sadie Gurman et al., Coronavirus Puts Prison
  Under Siege, Wall Street Journal (Apr. 6, 2020), https://on.wsj.com/3a4TD6K)
                                             8
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 9 of 19 Pageid#: 1011




  screened and ordered home” based on the screening tool shown above were “ordered

  back to work within 48 hours.” 20 Significantly, that complaint names FMC Devens

  as one of the many sites of “alleged safety or health hazards.” 21 This undermines

  the government’s assurances that BOP professionals are in the best position to

  balance the concerns over the pandemic crisis and the impacts on society if an

  individual offender is released. Gov’t Opp. at pp. 5-6.

        III.   The Fact that FMC Devens Has Not Released Mr. Mattingly to
               Home Confinement Under the CARES Act is Not Relevant to
               this Compassionate Release Motion

        The government is incorrect to merge the BOP’s consideration of inmates for

  early release on home confinement under the CARES Act with the relevant

  standard this Court must look to for this compassionate release motion. The

  appropriate analysis is the one that has already been adopted in this district: “In

  the context of the COVID-19 outbreak, courts have found extraordinary and

  compelling reasons for compassionate release when an inmate shows both a

  particularized susceptibility to the disease and a particularized risk of contracting

  the disease at his prison facility.” United States v. Harper, No. 7:18-cr-25, dkt # 64

  (W.D. Va. April 28, 2020) citing United States v. Feiling, Criminal No. 3:19cr112

  (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020); United States v. Dungee,

  Case No. 7:15CR00005, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020).



  20 Council of Prison Workers 33, Imminent Danger Report, at 3 (Mar. 31, 2020),
  https://www.afge.org/globalassets/documents/generalreports/coronavirus/4/osha-7-
  form-national- complaint.pdf; see also Lia Russell, Union warns of coronavirus
  exposure in federal prisons, VA facilities (Apr. 7, 2020), https://bit.ly/3a5r3C9
  21 Council of Prison Workers 33, Imminent Danger Report, supra note 20 at 5


                                             9
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 10 of 19 Pageid#: 1012




         As set forth in Mr. Mattingley’s motion, he has a particularized susceptibility

   to the disease. At the simplest level, putting aside his numerous other medical

   complications, the consensus is unequivocal: both diabetes and hypertension,

   particularly when coupled with age and other health conditions, greatly increase

   the complications from COVID-19. 22 The government’s casual disregard of his very

   legitimate predispositions and health issues as “all stem[ming] from his diabetes”

   and as “not new” does not change the scientific consensus that he is at risk. Neither

   does the fact that he has previously advocated for himself through lawsuits and

   prior requests for reduction in his sentence related to his health change the risk he

   faces now. Further, as set forth above, he has a particularized risk of contracting

   the disease if he remains at FMC Devens. He therefore meets the requirements for

   extraordinary and compelling reasons for compassionate release.




   22 See, e.g., Zuntou Wu & Jennifer M. McGoogan, Characteristics of and Important
   Lessons From the Coronavirus Disease 2019 (COVID-19) Outbreak in China:
   Summary of a Report of 72,314 Cases From the Chinese Center for Disease Control
   and Prevention, JAMA (Feb. 24, 2020),
   https://jamanetwork.com/journals/jama/fullarticle/2762130 (finding elevated case
   fatality rates in COVID-19 patients with diabetes and hypertension); Ranganath
   Muniyappa and Sriram Gubbi, COVID-19 pandemic, coronagiruses, and diabetes
   mellitus, Am. J. Physiology: Endocrinology and Metabolism 318 (Mar. 31, 2020),
   https://journals.physiology.org/doi/pdf/10.1152/ajpendo.00124.2020 (finding that
   “[i]ndividuals with diabetes mellitus (DM), hypertension, and severe obesity (BMI
   40 kg/m2) are more likely to be infected and are at a higher risk for complications
   and death from COVID-19”) (citations omitted); see also Safiya Richardson, et al.
   Presenting Characteristics, Comorbidities, and Outcomes Among 5700 Patients
   Hospitalized With COVID-19 in the New York City Area, JAMA (Apr. 22, 2020),
   https://jamanetwork.com/journals/jama/fullarticle/2765184 (finding that of the 5700
   patients with COVID-19 studied in New York, those with diabetes were more likely
   to need invasive intubation).
                                             10
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 11 of 19 Pageid#: 1013




         To the extent this Court considers the BOP’s present failure to release Mr.

   Mattingley on home confinement as even relevant to this question, it should not be

   persuasive. Contrary to the government’s argument, the BOP is not maximizing its

   tools to reduce population density in its facilities, which is essential to managing

   the crisis. 23 Despite memoranda from Attorney General William Barr ordering the

   BOP to “immediately maximize” home confinement, 24 the BOP reportedly has only

   transferred 1,972 people nationwide to home confinement since March 26. 25 That is

   about 1 percent “of the more than 174,000 people in the bureau’s custody at the

   start of [April], according to data obtained from the agency and Congress.” 26 In

   spite of the government’s claims that the BOP is “actively reviewing” home

   confinement requests like Mr. Mattingley’s, the reality on the ground is that the

   BOP’s implementation of Attorney General Barr’s directive has been chaotic at best.

   The population numbers from FMC Devens confirm that few, if any, prisoners have

   been released early to home confinement.




   23 “Lower inmate density means less spread. Therefore, population reduction is
   essential to managing this crisis.” John Wentzel, What We’ve Learned About
   COVID-19 in Prisons, Real Clear Politics (May 3, 2020),
   https://www.realclearpolitics.com/articles/2020/05/03/what_weve_learned_about_cov
   id-19_in_prisons.html.
   24 William Barr, Memorandum for Director of Bureau of Prisons (Apr. 3, 2020),

   https://www.justice.gov/file/1266661/download
   25 COVID-19 Coronavirus page, Federal Bureau of Prisons (May 4, 2020),

   https://www.bop.gov/coronavirus/index.jsp.
   26 Joseph Neff & Keri Blakinger, Few Federal Prisoners Released Under COVID-19

   Emergency Policies, The Marshall Project (Apr. 25, 2020),
   https://www.themarshallproject.org/2020/04/25/few-federal-prisoners-released-
   under-covid-19-emergency-policies
                                             11
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 12 of 19 Pageid#: 1014




                  Date                 Camp                FMC
                  April 9              108                 914
                  April 16             108                 906
                  April 23             106                 905
                  April 30             105                 902
                  May 6                105                 902



         As an initial matter, the BOP has sent conflicting signals about who is

   eligible for release on home confinement. The BOP initially said it “would consider

   early release for a wide range of prisoners, even those who had served less than half

   the length of their sentences.” 27 Then, this policy was changed—without notice—to

   limit eligibility for early release to those who had served at least half of their

   sentence. 28 That policy was then reversed yet again to allow anyone to be

   considered, as long as they meet other criteria. 29

         Second, the BOP’s back-and-forth has resulted in stalled transfers and

   heartbreak for incarcerated people and their families. Transfers may only take

   place after the person completes a 14-day “quarantine.” United States v. Scparta,

   2020 WL 1910481, at *2–*3 (S.D.N.Y. Apr. 20, 2020). Not only are those approved

   for transfer not immediately quarantined, but these “quarantines” are often

   anything but. Families of incarcerated people have reported that their “loved ones

   approved for home confinement [were] placed in the same special housing unit as


   27 Cohen, supra note 5.
   28 Id.
   29 Id.; see also Andre Matevousian, BOP Memorandum Regarding Home

   Confinement, https://famm.org/wp-content/uploads/bop-memo-4.23.2020.pdf.
                                               12
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 13 of 19 Pageid#: 1015




   people isolated due to [COVID-19] symptoms.” 30 A federal judge called FCI-Butner’s

   14-day, prerelease “quarantine” process “neither a quarantine nor limited to 14

   days” because the 14-day clock restarts for everyone if one person tests positive.

   Scparta, 2020 WL 1910481, at *1; see also United States v. Thompson, No. 15-CR-

   448, Dkt. 81 (N.D. Ill. Apr. 20, 2020) (defense filing describing “quarantine”

   conditions at Butner). In fact, undersigned counsel and the government recently

   witnessed this frustrating process in action in another case where BOP moved the

   finish line in exactly this way, and the Chief of the Criminal Division of the U.S.

   Attorney’s Office ultimately had to step in to ensure that it wasn’t moved again.

   Thompson, Dkt. 82 (N.D. Ill. Apr. 29, 2020). This approach runs counter to the

   Attorney General’s directive, which explicitly authorizes the BOP to permit people

   to self-quarantine at home. 31

         Those who make it through the BOP’s faux quarantine process are the lucky

   ones. Some families report that loved ones sent to pre-release “quarantine” are sent

   back to the general population with their release date revoked. 32 One woman drove

   from another state to pick up her husband at FCI-Oakdale after she was told he

   would be released. Upon her arrival, she was informed that he would not be

   released since he had not yet served half of his sentence. A judge intervened to




   30 Liliana Segura, As Virus Spreads in Federal Prisons, People Inside Describe
   Chaos, While Families are Left in the Dark, The Intercept (Apr. 15, 2020),
   https://theintercept.com/2020/04/15/federal-prisons-coronavirus/.
   31 Id.
   32 Segura, supra note 30.


                                             13
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 14 of 19 Pageid#: 1016




   order his release, but in spite of the judge’s order, the BOP still refused to release

   her husband, claiming that the “judge’s order was unclear.” 33

            These reports describe an agency in crisis, not one that is following its

   “Action Plan” or the Attorney General’s directives. Many judges across the country

   have highlighted the BOP’s COVID-19 crisis in their decisions to grant

   compassionate release. See United States v. Hammond, 2020 WL 1891980, at *9

   (D.D.C. Apr. 16, 2020) (responding to the government’s argument that “BOP is

   prepared to deal with pandemics such as the coronavirus” by noting the hundreds of

   positive cases and sixteen inmate deaths that resulted “[d]espite the precautions

   taken by BOP”); Scparta, 2020 WL 1910481, at *1 (noting the “dangerous set of

   conditions and Kafkaesque [quarantine] approach” employed at Butner); United

   States v. Sanchez, 2020 WL 1933815, at *2 (D. Conn. Apr. 22, 2020) (emphasizing

   that “almost 1.5 in 10,000 federal inmates has died due to COVID-19, and there is a

   4.42% mortality rate among individuals who have contracted COVID-19 in custody.

   These numbers are sobering and, on a population proportion bases, somewhat

   higher than those for the U.S. population.”) (internal citations omitted); United

   States v. Atkinson, 2020 WL 1904585, at *3 (D. Nev. Apr. 17, 2020) (noting the

   “obvious shortcomings” in BOP’s Action Plan and expressing dissatisfaction with

   BOP’s response to the defendant’s application for compassionate release) (emphasis

   added); United States v. Esparza, 2020 WL 1696084, at *2 (D. Idaho Apr. 7, 2020)

   (denying motion but describing the Action Plan’s “obvious shortcomings”: “First,



   33   Neff & Blakinger, supra note 26.
                                                14
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 15 of 19 Pageid#: 1017




   testing inside prisons has been scant except for people who self-report symptoms—

   which means that statistics about the number of infections already in BOP facilities

   are largely meaningless. And second, the plan provides no additional protections

   for high-risk individuals like Esparza.”) (emphasis added). Likewise, this Court

   should not credit the government’s argument that the BOP’s failing efforts to

   combat COVID-19 are sufficient to protect Mr. Mattingley.

         The criteria the BOP are supposed to consider include the inmate’s

   disciplinary history (he has only two minor infractions on his record), verifiable

   release plan (he has one), the nature of the crime of conviction (non-violent),

   whether the inmate has a detainer (he does not), the level of security facility the

   inmate is in (low), the PATTERN recidivism score (minimum), and the age and

   vulnerability of the inmate (he is 57 and vulnerable). 34 Mr. Mattingley meets all of

   the criteria, and has served more than 50% of his sentence.

         IV.    The § 3553 Factors Support Release

         The government argues that the nature and circumstances of Mr.

   Mattingley’s offense weight against release, as well as the fact that he owes

   $865,452.26 in restitution to eight victims and he has not made meaningful

   payments during his incarceration. The remaining concerns have to do with the

   release plan, already discussed above.

         The nature and circumstances of the offense cited by the government are

   what justified the original sentence in this case. They do not address why home


   34Memo from Attorney General Barr, March 26, 2020,
   https://www.justice.gov/file/1262731/download
                                             15
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 16 of 19 Pageid#: 1018




   confinement for the remainder of Mr. Mattingley’s sentence with strict conditions of

   supervised release would not be sufficient given the serious risk posed by Mr.

   Mattingley remaining at FMC Devens. At this point, assuming he survives the

   COVID-19 pandemic, he would be released in 18 months. The burden should be on

   the government to explain why he would be safe to be released into the community

   in 18 months, but is not now safe to be released into the community on strict home

   confinement conditions as detailed below. Already, Mr. Mattingley is subject to

   conditions that will ensure he cannot commit another similar crime as he has to

   provide the probation office with all financial information, providing full access to

   his finances, and cannot open lines of credit without permission.

           As for the government’s concerns over restitution, Mr. Mattingley was taken

   off his work assignment due to medical issues in December of 2019 due to an

   episode of atrial fibrillation where he was sent to the Nashoba Valley Medical

   Center. Since then he has not received clearance to return to work due to his

   subsequent GI bleeds and leg infection. Even if he is cleared to work again and can

   work for the next 18 months in the Bureau of Prison at the rate of 12 cents to 40

   cents per hour that is available for institution work assignments, he is unlikely to

   make a noticeable dent in what he owes. 35 At best, if he worked making 40 cents an

   hour, 40 hours a week for the next 18 months, he would make only $1,296. He has

   a much better chance of making meaningful restitution payments to the victims of

   his offense if he is released.



   35   https://www.bop.gov/inmates/custody_and_care/work_programs.jsp
                                             16
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 17 of 19 Pageid#: 1019




         V.     This Court Can Add a Home Confinement Condition to His
                Supervised Release As Well As a Requirement That He Self-
                Quarantine for 14 Days

         The government’s final argument is that this Court cannot force the BOP to

   place Mr. Mattingely in home confinement. Mr. Mattingley agrees. But this Court

   can change the conditions of his supervised release to include home confinement for

   the remainder of his sentence –something Mr. Mattingley readily consents to. That

   request does not fall outside of the scope of 18 U.S.C. § 3582(c). Other courts have

   modified a sentence to home confinement as a form of “compassionate release”

   under 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v. Zuckerman, 1:16-cr-194,

   dkt #119 (S.D.N.Y. Apr. 3, 2020) (sentence of imprisonment modified to time served

   with remaining portion of original term to be served as supervised release with

   condition that defendant be subject to home incarceration without electronic

   monitoring); United States v. Atwi, No. 4:18-cr-20607, dkt #38 (E.D. Mich. Apr. 20,

   2020) (sentence reduced to time served and period of supervised release extended by

   amount of time remaining on custodial sentence, three months, with those months

   to be served in home confinement without electronic monitoring); United States v.

   Sanchez, No. 3:18-cr-140, 2020 WL 1933815 (D. Conn. Apr. 22, 2020) (granting

   motion for compassionate release, modifying term of incarceration to time served,

   increasing period of supervised release, and requiring home detention for first year

   of that release); United States v. Williams, No. 3:04-cr-95, 2020 WL 1751545 (N.D.

   Fla. Apr. 1, 2020) (reducing sentence to time served and adding as a condition of

   supervised release that the defendant be subject to one year on home confinement);



                                             17
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 18 of 19 Pageid#: 1020




   United States v. Burrill, __ F.Supp.3d ___, No. 17-cr-491, 2020 WL 1846788 (N.D.

   Cal. Apr. 10, 2020) (ordering the remaining portion of defendant’s original term of

   imprisonment to be “served as supervised release with the special condition that

   Burrill shall be subject to home confinement”); United States v. Early, No. 1:09-cr-

   282, dkt #132 (Minute Entry May 5, 2020) (amending conditions of supervised

   release as part of compassionate release grant to require first six months be on

   home detention with location monitoring).

         The other thing this Court should do is amend his conditions to include a 14-

   day period of self-quarantine at home, instead of having him be quarantined in the

   Bureau of Prisons. As the government admitted today in United States v. Stevens,

   inmates like Mr. Mattingley have been in “effective quarantine” for weeks now in

   the Bureau of Prisons. Several judges in this district have now released defendants

   to self-quarantine at home. See, e.g., United States v. Stevens, 1:08-cr-15 (Order

   May 6, 2020); United States v. Tinsley, No. 3:12-cr-20 (Order April 28, 2020); United

   States v. Harper, No. 7:18-cr-25 (Order April 28, 2020).

                                       CONCLUSION

         Mr. Mattingley respectfully asks the Court to grant this motion. At the

   hearing on Friday, May 8, 2020, his wife will testify to allay any further concerns

   concerning the release and transportation plan set forth herein.



                                          Respectfully Submitted,

                                          Robert Scott Mattingley
                                          By Counsel


                                             18
Case 6:15-cr-00005-NKM-JCH Document 147 Filed 05/06/20 Page 19 of 19 Pageid#: 1021




                                           /s/ Lisa M. Lorish
                                          LISA MARIE LORISH
                                          Va. Bar No. 81465
                                          Assistant Federal Public Defender
                                          401 E. Market Street, Suite 106
                                          Charlottesville, VA 22902
                                          (434) 220-3380



                            CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing document was filed

   electronically and will be forwarded to the assigned Assistant United States

   Attorney by the ECF system, this the 6th day of May, 2020.

                                                 /s Lisa M. Lorish




                                            19
